Appellant was convicted of violating the Terrell Election Law by advancing money to pay poll tax, and his punishment assessed at a fine of $300 and sixty days imprisonment in the county jail.
The question involved in this record was passed upon by us in the case of Solon v. State, 54 Tex.Crim. Rep., decided at the recent Austin term of this court. We have had no reason to change our opinion there expressed as to the law of that case. Upon the authority of that case the judgment herein is in all things affirmed.
Affirmed.
[Rehearing denied October 13, 1909. Writ of error granted to Supreme Court of the United States, October 25, 1909. The action of said court will be noted in a subsequent volume of these reports. — Reporter.] *Page 2